Citation Nr: 9927598	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1970, and died in October 1991.  The appellant is his 
widow.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1994 rating decision of the Regional Office (RO) 
which denied the appellant's claim for entitlement to service 
connection for the cause of the veteran's death,

The record shows that, pursuant to the appellant's request, a 
travel board hearing was scheduled.  However, the Board 
points out that the appellant failed to report for the 
hearing in July 1999.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. At the time of the veteran's death in October 1991, 
service connection was in effect for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling.

2. The veteran's death was due to carcinoma of the colon and 
liver.

3. Carcinoma of the colon and liver were first present many 
years after service, and there is no competent medical 
evidence linking these disabilities to service or to 
exposure to Agent Orange.  

4. There is no competent medical evidence establishing that 
the veteran's service-connected PTSD played any role in 
his death.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the appellant 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence (emphasis in 
original).  As will be explained below, the appellant has not 
submitted competent evidence to support her claim for service 
connection for the cause of the veteran's death.  Thus, the 
Board finds that her claim is not well grounded.  
Accordingly, there is no duty to assist her in the 
development of her claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  Bernard v. 
Brown,    4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist an appellant in developing 
facts pertinent to her claim, the VA may be obligated to 
advise a veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the claimant of the evidence necessary to 
be submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, the Board is 
providing the appellant with notice of the evidentiary 
insufficiency of her claim, and what evidence would be 
necessary to make the claim well grounded.  

Factual background

The service medical records, including the entrance and 
discharge examinations, contain no complaints or findings 
pertaining to cancer.

Department of Veterans Affairs (VA) outpatient treatment 
records show that the veteran was seen in December 1980, and 
it was indicated that he had abnormal liver function tests.  
It was noted that the etiology remained unclear, possibly 
alcohol, doubt, but possibly related to syphilis.  A clinical 
evaluation later that month revealed hepatic dullness.  The 
liver was not palpable.

The veteran was afforded a VA examination in December 1981.  
Following an examination, the diagnosis was alleged exposure 
to Agent Orange, with no evidence of effects on examination.

The veteran was seen in a VA outpatient treatment clinic in 
April 1991 for complaints of pain in the right side of his 
abdomen for over one week.  He had been constipated for two 
months.  He bled from the rectum almost daily.  The pain was 
mostly in the right lower quadrant.  On examination, the 
right upper quadrant was painful.  The rectum was painful and 
there was 3+ occult blood.  The impressions included occult 
blood, and constipation, rule out colon disease.  The veteran 
was seen the next day and there was some resistance in the 
right upper quadrant which could be the liver edge or 
possibly the gall bladder.  No mass was felt.  Bowel sounds 
were normal.  About five days later, the veteran related that 
the pain was all gone.  He was having frequent bowel 
movements.  There was right upper quadrant tenderness.  It 
was reported still later in April 1991 that a barium enema 
revealed a lesion of the sigmoid.  It was indicated that the 
best bet was that it was a carcinoma and it could be an 
inflammatory lesion.  

An operation report discloses that the veteran underwent a 
sigmoid colectomy in May 1991.  A pathology report showed 
poorly differentiated adenocarcinoma of the sigmoid colon.  

The veteran was hospitalized by the VA from September to 
October 1991.  It was noted that he was diagnosed with 
adenocarcinoma in April 1991 after presenting with weight 
loss, constipation and 3+ occult blood on stool guaiac.  He 
underwent a sigmoidectomy.  He presented again in August 1991 
with abdominal pain and had a brief hospitalization to rule 
out small bowel obstruction.  At that time, he was noted to 
have liver metastases for the first time.  The diagnoses were 
colon cancer, hepatic metastases, chronic pain and hepatic 
failure.  

While he was hospitalized, an attempt was made to afford the 
veteran a psychiatric examination.  However, he could not 
provide information and this was done by the appellant.  She 
stated that the veteran complained of abdominal pain in April 
and May 1991 and was diagnosed to have metastatic carcinoma.  
He had had a progressive, downhill terminal course.  

The death certificate discloses that the veteran was 41 years 
old when he died in October 1991 of hepatic failure due to 
hepatic metastases and colon cancer.  No other conditions 
were listing as contributing to his death.  It was stated 
that the colon cancer had its onset five months prior to the 
veteran's death.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); Cosman v. Principi,  3 
Vet. App. 303, 305 (1992).

The veteran's active duty included service in Vietnam during 
the Vietnam era. 
VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era. 38 C.F.R. § 3.307(a)(6) (1997).  A herbicide 
agent is a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (1998).  The regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e) (1998).  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), multiple myeloma, acute 
and subacute peripheral neuropathy, prostate cancer, and 
respiratory cancers.  Id.  The term "soft tissue sarcoma" 
includes dermatofibrosarcoma protuberans.  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within a few weeks of exposure to an herbicide agent 
and resolves within two years of the date of onset.  

The Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted." 59 Fed. Reg. 341 (1994).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

In essence, the appellant argues that the veteran's exposure 
to Agent Orange caused him to develop the fatal carcinoma.  
Since the service records indicate that during the veteran's 
tour of duty he had foreign service in Vietnam, the Board 
concedes that the veteran served in Vietnam.  Just because 
the veteran had service in Vietnam, does not mean exposure to 
Agent Orange may be presumed.  See 38 C.F.R. § 3.307(a)(6).  
Rather, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See McCartt v. West, 12 Vet. App. 164, 168 (1999) 
(emphasis provided in case); 38 U.S.C.§ 1116 (a) (3) (West 
1991).  The Court held that neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran had not developed a condition 
enumerated in either 38 U.S.C. § 1116(a) or 38 C.F.R. 
§ 3.309(e); pursuant to Gardner v. Brown, 5 F.3d 1456, 1458 
(Fed. Cir. 1993) (starting point in interpreting a statute is 
its language) aff'd, 513 U.S. 115 (1994).  Id.  Prior to 
McCartt, VA incorrectly presumed exposure to Agent Orange if 
the veteran had service in Vietnam.  Now, that presumption is 
afforded the veteran only if he also has one of the 
regulatory enumerated conditions.  It has not been argued, 
however, that he suffered from one of the disabilities listed 
in 38 C.F.R. § 3.309(e). 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam  (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
fatal carcinoma is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran did not meet the requirements of 38 
C.F.R. § 3.309 does not in and of itself preclude the 
appellant from establishing service connection for the cause 
of the veteran's death, as she may, in the alternative, 
establish service connection by way of proof of actual direct 
causation, showing that his exposure to Agent Orange during 
service caused the fatal cancer.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d).

As an initial matter, it should be noted that the Board has 
the obligation to review the veteran's claims under all 
applicable laws and regulations.  As such, the Board will 
first analyze whether the appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded on a direct basis, without consideration of her 
allegation that it was due to Agent Orange exposure.  The 
evidence in this case establishes that carcinoma of the colon 
and liver was initially documented many years after service.  
In this regard, the Board points out that the veteran 
initially sought treatment for complaints of abdominal pain 
in April 1991.  At that time, he stated that he had been 
constipated for a few months, and that the abdominal pain had 
been present for one week.  However, the appellant has not 
furnished any evidence which would demonstrate that the fatal 
carcinoma was present in service, by exposure to Agent 
Orange, or within one year thereafter.  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the 
appellant's lay assertions to the effect that the veteran had 
carcinoma of the colon and liver which is related to service 
are neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.

The Board will now analyze whether service connection is 
warranted for the cause of the veteran's death based on Agent 
Orange exposure.  First, it should be noted that his service 
personnel records indicate he had active duty in Vietnam.  
However, carcinoma of the colon or liver is not among the 
conditions listed in 38 C.F.R. § 3.309(e), which are 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, 
including Agent Orange.  Applying the law of Combee to the 
case, the Board notes that there is no medical evidence on 
file directly linking the veteran's fatal cancer to his 
period of active duty service, by exposure to Agent Orange.  
As such, the appellant may not prevail under the provisions 
of 38 C.F.R. § 3.309(e).  

In sum, the evidence establishes that the veteran died of 
carcinoma of the colon and liver, and that these disabilities 
were first documented many years after service.  The 
appellant has not submitted competent medical evidence 
demonstrating that the cancer was related to service , by 
exposure to Agent Orange.  Accordingly, the Board concludes 
that the appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

